Order, Supreme Court, New York County (Joan Carey, J.), entered on or about September 10, 1993, which granted the surety-appellant’s motion to renew its prior motion for remission of bail, and, upon renewal, adhered to the prior order, same court (Peter McQuillan, J.), entered on or about February 13, 1992, denying remission of bail, unanimously affirmed, without costs.
The record merely shows a vacatur of the bench warrant and not a vacatur of the judgment of forfeiture, which would have required formal proceedings pursuant to CPL 540.30 (2). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.